Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Yerkeson on 3/25/21.

The application has been amended as follows: 

Claim 12. The rod-mountable holder according to claim 9, further comprising: 
a clamping unit movable between a clamp position and an enable position, which clamping unit, in case of the holding body attached to the rod, in the enable position is capable of enabling a shifting movement of the holding body along the rod and in the clamp position is capable of exerting a clamping force to block a shifting movement of the holding body along the rod, the holding body including a rod passage opening for the rod; and 
an operating unit for user-operated moving of the clamping unit between the clamp position and the enable position thereof; 
wherein the clamping unit is a rod passage wrap spring unit wrapping around the rod passage opening and comprising at least one of the following: 
a plurality of first rod passage wrap springs disposed adjacent to each other in a longitudinal axis direction of the rod passage opening, each first rod passage wrap spring wrapping around the rod passage opening over more than 1800, and 
a second rod passage wrap spring wrapping around the rod passage opening over more than 3600, and 
wherein each of the first rod passage wrap springs or the second rod passage wrap spring is movable by the operating unit between a constricting condition providing the clamp position of the clamping unit and an enlarging condition providing the enable position of the clamping unit.

Claim 21. The rod-mountable holder according to claim [[4]]1, configured to be mounted on a rod of a hand-held shower. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY DUCKWORTH/               Primary Examiner, Art Unit 3632